Title: To George Washington from Benjamin Harrison, 15 February 1782
From: Harrison, Benjamin
To: Washington, George


                  
                     My Dear Sir
                     Richmond February 15th 1782
                  
                  My sincerest thanks to you for your friendly congratulations on my promotion to the Government; indeed my Friend if you knew my true situation and that of this Country you would rather condole with me.  When I accepted the appointment I knew I had innumerable difficulties to encounter, yet I undertook the task with a hope of surmounting them, not with a view of serving myself, for there is nothing to be got by it in the best of times but in these certain loss will attend it.  I meant to serve the State and the common cause  I had vanity enough to think I could do this better than those that were opposed to me.  But my hopes and expectations are all blasted by the conduct of the Assembly; what powers there were in the Executive are done away, and restrictions substituted in their room; much is required of me and no means left of doing even little, the Eyes of the world are fixed on me, it knows not my situation and embarrasments, and therefore expects much, when disappointment takes place, what reputation I had gained I may say, by a life of public services will be lost, nay more I shall be brought even into contempt.  I feel this in every nerve, it tinkles in every vein, and almost destroys the very faculty of thinking, whenever I begin to contemplate the subject—As this is a melancholy theme at least to me, I will quit it, but not before I tell you however situated I will not let dispondency overwhelm me but will endeavour to merit applause If I cannot attain it.
                  The Assembly had risen long before your favor got to hand and they will not meet again till the first Monday in may next, my endeavours shall not be wanting to stimulate them to raise the men required by Congress.  I think they may be had with money and cloths, but as to the money demanded assure yourself it is absolutely impossible, there is not half the sum in the state.
                  I have adopted a mode of my own to endeavour to procure men by calling on the principal persons in each County to open a subscription for a sum to furnish the County for which they are to have credit in their taxes with an allowance of an Interest at the rate of ten percent per annum.  for the time it shall be advanced, I expect some good from it tho’ I confess not a great deal.  When I was in Philadelphia I negotiated a loan to the State of a variety of cloathing &ca with the Chevalier Luzerne, the King of France has nobly complyed with my request, and I expect we shall have them in, in three or four months, but as the regulations of congress now stand if we put them on the backs of our Soldiers we are not to have credit for them out of the money demanded from us, this I think strange, and wish an alteration, but would not desire by any means, that Congress should be made acquainted with the circumstances of the LoanI suppose I shall be told if I deliver them to the Financiers order, I shall get credit, but this I never can agree to, as in that case our poor fellows would never see them.  I think they have not received any thing of the kind from the continent since they went to the Southward as about three or four hundred of them returned the other day almost naked.  This has so frequently been the case, that I am confident it is one great cause of the difficulty we find raising men, for when the subject of cloths is mentioned to a young fellow he instantly points out several that have returned almost naked.
                  How comes it about that I see contracts advertised for to feed the troops from Boston to Maryland inclusive and no attempt of the sort made to the Southward?  Scan this matter my friend, and tell me if there is not partiality in this you may depend if the same steps are not taken here that are taken in the other States, it will create great disturbance, this Government has not the means of furnishing troops and therefore must be assisted till it can.  You will see by the inclosed the situation of the British sick in Gloucester we have taken no step in it.  yet, nor can do anything till we see the Continental Commissary.  I expect he will tell us he has no means and I am sure we have so little, that much cannot be expected, I from my heart pity the poor follows, and will do what I can for their relief.
                  General Nelson’s resignation was occasioned by ill health at least this was the reason he gave tho I think this was not the only one he met with very unmeritted treatment, in many Instances—I am my Dear Sir with every sentiment of esteem and friendship Your most obebedient and most Humble Servant
                  
                     Benjn Harrison
                  
                Enclosure
                                    
                     
                        To His Excellency Governor Benjamin Harrison and the Council of the State of Virginia &c. &c. &c.  The Memorial in behalf of British Hospitals Humbly Sheweth
                        British Hospital Gloucester Town—Virginia February the 2nd 1782
                     
                     
                     That Your Memorialist Doctor Robert Smyth Surgeon and Director of British Hospitals in Virginia, having long experienc’d the difficulty and uncertainty attending the Issuing of common Provisions necessary for the Sick and wounded Soldiers Sailors and others left with the Hospitals in Glocester.
                     Your Memorialist expecting every Week wou’d produce some attention to their being regularly served with Provisions, Your Memorialist has therefore deferr’d making any Application to Your Excellency and Council, tho’ the distresses of the Sick and Wounded has often been exhibited to Your Memorialist—but Your Memorialist having lately known a want of any Meat being issued for the British here for Five days in Seven, compels Your Memorialist to lay this before Your Excellency and Council, corroborated by an Official Application made to Your Memorialist by the Clerk of the Hospital acting for the Purveyor, informing that he has made (since we have experienc’d the neglect made by those appointed to issue Provisions) every Exertion to provide Cattle from the Country by Purchase; but the public Money he had is now expended, and in Consequence a horrid Scene of Distress may present itself.  Your Memorialist is just informed that three days Meat is due this day to the Hospital.  Your Memorialist cannot dismiss this Subject without informing Your Excellency and Council that the Officers doing duty under him have in arrears of Meat due them since the fourteenth of December and of Flour since the fourteenth of January.
                     Your Memorialist presumes the Neglect he now makes known to Your Excellency and Council, has originated from some Official Neglects—Your Memorialist therefore hopes Your Excellency and Council will take this Memorial into Consideration, and order Such relief to our Necessities, as by the Capitulation we had a reasonable expectation of.
                     Your Memorialist assures Your Excellency and Council that the distresses of the British and others under Your Memorialists Care will be much added to if a speedy relief is not exhibited.
                  
                  
               